DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claims 1 and 7, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a drain cleaning machine for moving a snake or method thereof comprising a load sensor configured to send a signal indicative of a load experienced by the brushless DC motor and an electronic processor coupled to the power switching elements and to the load sensor, wherein the electric processor configured to 
determine the load experienced by the brushless DC motor based on the signal from the load sensor, and 
determine that the brushless DC motor is operating in a first operating range and a second operating range to drive the brushless DC motor at an approximately constant speed regardless of the load experienced by the brushless DC motor and at a decreasing speed as the load experienced by the brushless DC motor increases, respectively. 
Claims 2-6 and 8-12 are allowed because they depend on claims 1 and 7, respectively.
For claim 13, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a drain cleaning machine for moving a snake or method thereof comprising a current sensor configured to send a signal indicative of a load experienced by the brushless DC motor and an electronic processor coupled to the power switching elements and to the current sensor, wherein the electric processor configured to 

determine that the brushless DC motor is operating in a first operating range and a second operating range to drive the brushless DC motor at an approximately constant speed regardless of the load experienced by the brushless DC motor and at a decreasing speed as the load experienced by the brushless DC motor increases, respectively.
Claims 14-20 are allowed because they depend on claims 1 and 7, respectively.
The prior art made of record in form 892 and 1449, discloses a drain-cleaning machine comprising motor assembly and a speed control assembly. The motor is configured to operate at an operating speed that may vary within a range of operating speeds. In the examiner’s opinion the claims are deemed to be directed to a non-obvious improvement over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846